


Exhibit 10.3


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE HAS BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO ITS DISTRIBUTION OR RESALE, AND MAY NOT BE
SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR THIS NOTE UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR
AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION TO THE EFFECT THAT SUCH
REGISTRATION IS NOT REQUIRED.




IMPLANT SCIENCES CORPORATION


Convertible Promissory Note


November 11, 2009


Implant Sciences Corporation, a Massachusetts corporation (the “Corporation”),
for value received, promises to pay to the order of Michael C. Turmelle or his
assigns (the “Holder”), the principal sum of One Hundred Thousand Dollars
($100,000.00), together with accrued and unpaid interest thereon (as provided
below) in accordance with the provisions set forth in Section 2 hereof.


The following is a statement of the rights and obligations of the Holder and the
Corporation under this Note, and the conditions to which this Note is subject,
to which the Corporation, by the execution and delivery hereof, and the Holder,
by the acceptance of this Note, agree:


1. Definitions. As used in this Note, the following terms, unless the context
otherwise requires, have the following meanings:


1.1 “Common Stock” means the common stock of the Corporation.


1.2 “Conversion Date” shall mean any date on which the Corporation shall receive
written notice of the Holder’s desire to convert all or any portion of the
outstanding principal amount of this Note into Common Stock.


1.3 “Conversion Price” shall mean $.08 per share of Common Stock.


1.4 “Deemed Liquidation” means any of the following events:


(a) a merger or consolidation in which the Corporation or a subsidiary of the
Corporation is a constituent party, except any such merger or consolidation
involving the
 
 
 
 

--------------------------------------------------------------------------------

 
 
Corporation or a subsidiary in which the shares of capital stock of the
Corporation outstanding immediately prior to such merger or consolidation
continue to represent, or are converted or exchanged for shares of capital stock
that represent, immediately following such merger or consolidation at least a
majority, by voting power, of the capital stock of (i) the surviving or
resulting corporation or (ii) if the surviving or resulting corporation is a
wholly owned subsidiary of another corporation immediately following such merger
or consolidation, the parent corporation of such surviving or resulting
corporation; or
 
(b) the sale, lease, transfer, exclusive license or other disposition, in a
single transaction or series of related transactions, by the Corporation or any
subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole except where such sale, lease,
transfer, exclusive license or other disposition is to a wholly owned subsidiary
of the Corporation.
 
1.5 “Maturity Date” shall mean December 31, 2010, unless the amounts outstanding
hereunder are due sooner in accordance with the provisions hereof, in which case
it shall be such earlier date; provided, however, that the Holder may extend the
Maturity Date of this Note in his sole discretion in connection with the
issuance of this Note or thereafter.


1.6 “Note” shall mean this Convertible Promissory Note.


2. Terms of Note.


2.1 Principal. If this Note is not converted into Common Stock by the Maturity
Date in accordance with Section 3 hereof, and except as provided in Sections 2.3
and 2.6 hereof, the Corporation shall repay the Holder in cash an amount equal
to the outstanding principal amount of this Note, together with all interest
accrued but unpaid hereon) on the Maturity Date.


2.2 Interest.


(a) This Note shall bear interest on the outstanding principal amount hereof at
the rate of ten percent (10%) per annum (the “Interest Rate”), commencing
retroactively from June 4, 2009; provided, however, that the Interest Rate shall
mean the rate of eighteen (18%) per annum, at the Holder’s option, without
notice, for the period from and after the date of the occurrence of an Event of
Default for so long as such Event of Default is continuing. Interest shall
accrue until the earlier to occur of, and shall become due and payable upon, (i)
repayment of the outstanding principal sum hereunder in accordance with this
Note or (ii) the conversion of this Note into equity pursuant to Section 3
hereof.


(b) Interest shall be computed on the basis of a year of 365 days for the number
of days actually elapsed.


(c) Notwithstanding any other provision of this Note, the Holder hereof does not
intend to charge and the Corporation shall not be required to pay any interest
or other fees or charges in excess of the maximum permitted by applicable law;
any payments in excess of such maximum shall be refunded to the Corporation or
credited to reduce principal hereunder. All
 
 
 
2

--------------------------------------------------------------------------------

 
 
payments received by the holder hereunder will be applied first to costs of
collection, if any, then (subject to the provisions of this Section 2.2(c)) to
interest and the balance to principal.


2.3 Mandatory Prepayment on Liquidity Event. Immediately upon the occurrence of
a Deemed Liquidation, unless otherwise agreed by the Holder, the Corporation
shall pay to the Holder in complete satisfaction of this Note an amount equal to
the sum of the outstanding principal amount of this Note plus all accrued, but
unpaid interest hereon.


2.4 Prepayment. The Corporation may not prepay this Note or any portion hereof
without the prior consent of the Holder.


2.5 Payment Date. If any payment on this Note becomes due and payable on a
Saturday, Sunday or legal holiday, such payment shall not be due until the next
succeeding business day.


2.6 Default. The entire unpaid principal amount of this Note, together with any
unpaid interest thereon and any other sums due and payable hereunder shall
become automatically and immediately due and payable, notwithstanding anything
to the contrary in this Note, without notice or demand upon the occurrence of
any of the following events (each, an “Event of Default”).

 
(i)
the Corporation fails to pay when due any installment of principal, interest or
amounts due hereon in accordance herewith and, in any such case, such failure
shall continue for a period of five (5) business days following the date upon
which any such payment was due;

 
 
(ii)
the Corporation breaches any covenant or any other term or condition of this
Note in any material respect and in any such case, such breach, if subject to
cure, continues for a period of thirty (30) days after the written notice
thereof from the Holder;

 
 
(iii)
the liquidation, termination or dissolution of the Corporation or its ceasing to
carry on actively its present business or the appointment of a receiver for its
property;

 
 
(iv)
the dissolution, liquidation or termination of the existence of, the insolvency
of, the making of an assignment for the benefit of creditors by, or the
admission of an inability to pay current liabilities as they become due by, the
Corporation;

 
 
(v)
the institution of bankruptcy, reorganization, arrangement, liquidation,
receivership, moratorium or similar proceedings by or against the Corporation,
and, if so instituted against the Corporation, its onset thereto or the pendency
thereof for thirty (30) days; or

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(vi)
the acceleration by any lender (including without limitation DMRJ Group, Inc. or
any of its successors) of the Corporation’s payment obligations under any loan
agreement, promissory note or similar instrument between the Corporation and
such lender.

 
 
3. Conversion into Common Stock. Upon written notice by the Holder at any time
and from time to time prior to the Maturity Date, all or any portion of the then
outstanding principal balance of this Note (but not any accrued but unpaid
interest hereon), may be converted into fully paid and nonassessable shares of
Common Stock. The Holder, upon such conversion, will be entitled to receive that
number of shares of Common Stock as shall equal the portion of the outstanding
principal balance of this Note so converted (but not any accrued but unpaid
interest hereon) divided by the Conversion Price.
 
4. Issuance of Stock on Conversion to Common Stock. As soon as practicable after
a conversion of this Note into Common Stock, the Corporation at its expense will
cause to be issued in the name of and delivered to the Holder of this Note, a
certificate or certificates for the Common Stock to which the Holder shall be
entitled on such conversion (bearing such legends as may be required by
applicable state and federal securities laws). Such conversion shall be deemed
to have been made immediately prior to the close of business on the Conversion
Date. No fractional shares of Common Stock will be issued on conversion of this
Note. If a fraction of a share of Common Stock would otherwise be issuable on
conversion of this Note, the Corporation will in lieu of such issuance pay the
cash value of that fractional share to the Holder, on the Conversion Date.
 
5. Changes; Waivers. Any of the terms and conditions of this Note may be changed
or amended, and any right of the Holder of this Note may be waived, with the
written consent of the Holder and the Corporation.


6. Miscellaneous.


6.1 The Corporation, regardless of the time, order or place of signing, waives
presentment, demand, protest and notices of any kind in connection with the
enforcement of this Note. If the Corporation fails to comply with any of the
provisions of this Note, the Corporation will pay to the Holder of this Note, on
demand, such further amounts as shall be sufficient to cover the costs and
expenses, including but not limited to reasonable attorneys’ fees and
disbursements, incurred by the Holder in collecting upon this Note or otherwise
enforcing or preserving any of the Holder’s rights hereunder.


6.2 The rights and remedies herein reserved to any party shall be cumulative and
in addition to any other or further rights and remedies available at law or in
equity. No delay or omission on the part of the Holder in exercising any right
hereunder shall operate as a waiver of such right or of any other right of the
Holder. The waiver by any party hereto of any breach of any provision of this
Note shall not be deemed to be a waiver of the breach of any other provision or
any subsequent breach of the same provision.


6.3 This Note shall be governed and construed in accordance with the law of the
Commonwealth of Massachusetts applicable to contracts made and to be performed
wholly therein.
 
 
 
4

--------------------------------------------------------------------------------

 


6.4 In case any provision contained herein (or part thereof) shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or other unenforceability shall not affect any other
provision (or the remaining part of the affected provision) hereof, but this
Note shall be construed as if such invalid, illegal, or unenforceable provision
(or part thereof) had never been contained herein, but only to the extent that
such provision is invalid, illegal or unenforceable.


IN WITNESS WHEREOF, the Corporation has caused this Note to be signed in its
name and executed as a sealed instrument as of this 11th day of November, 2009.




IMPLANT SCIENCES CORPORATION




By:           /s/ Glenn D. Bolduc
Glenn D. Bolduc
President and Chief Executive Officer





 
 
5

--------------------------------------------------------------------------------

 
